DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent #10895637, which claims Priority from Provisional Application 62875158, filed 07/17/2019. 
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10895637. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application 17/119,135
U.S. Patent #10895637

1. An aerial vehicle system 

for mapping an object buried in a subterranean surface, the aerial vehicle system comprises: 

an aerial vehicle; 

an electronic sensor; 

a processor; and 

a memory, including instructions, which when executed by the processor, cause the system to: 

receive a first input data set by the electronic sensor, 
the first input data set based on an electromagnetic signal and geographic location data; 




generate a raw image based on the first input data set; 
and 

compare the raw image to a calibration data set, the calibration data set based on material calibration data, 

wherein the material calibration data is based on unique spectral reflection patterns of an object in a controlled environment at predefined heights and subterranean conditions.
1. An unmanned aerial vehicle ("UAV") system 
for mapping an object buried in a subterranean surface, the UAV system 
comprises: 

a UAV; 

a sensor array; 

a processor; and 

a memory, including instructions, which when executed by the processor, cause the system to: 

receive a first input data set, 

the first input data set based on a Global Navigation Satellite System ("GNSS") signal, a Synthetic Aperture and RADAR ("SAR") signal, and a Ground Penetrating Radar ("GPR") signal; 

generate a raw image based on the first input data set; 
and 

compare the raw image to a calibration data set, the calibration data set based on material calibration data, 

wherein the material calibration data is based on unique spectral reflection patterns of an object in a controlled environment at predefined heights and subterranean conditions.
i. Claims 1-2 (combined) of the current application 17/119,135 is disclosed by claims 1-2 (combined) of the US patent #10895637.

ii. Claims 1-2 (combined) of the US patent #10895637 is broader than Claims 1-2 (combined) of the current application 17/119,135.

iii. “and electromagnetic signal” of the application 17/119,135 is disclosed by SAR signal and GPR signal of the US patent #10895637.

iv. “aerial vehicle” of the application 17/119,135 is disclosed by “unmanned aerial vehicle” of the US patent #10895637.

v. “geographic location data” of the application 17/119,135 is disclosed by “a Global Navigation Satellite System ("GNSS") signal” data of the US patent #10895637.



2. The system of claim 1, wherein the electronic sensor includes 

a sensor array comprising: 
a Global Navigation Satellite System ("GNSS") sensor disposed on the aerial vehicle configured to receive a GNSS signal; 

a Synthetic Aperture and RADAR ("SAR") sensor disposed on the aerial vehicle configured to receive a SAR signal; 
and 

a Ground Penetrating Radar ("GPR") sensor disposed on the aerial vehicle configured to receive a GPR signal.
2. The system of claim 1, wherein the sensor array comprises: 


a GNSS sensor disposed on the UAV configured to receive the GNSS signal; 




a SAR sensor disposed on the UAV 

configured to receive the SAR signal; 
and 

a GPR sensor disposed on the UAV configured to receive the GPR signal.

4. The system of claim 3, wherein the instructions, when executed, further cause the system to identify an object based on the raw image compared to the calibration data set.
3. The system of claim 1, wherein the instructions, when executed, further cause the system to identify an object based on the raw image compared to the calibration data set.
Exact same.
5. The system of claim 4, wherein the instructions, when executed, further cause the system to transmit object data to a ground-based post-processing unit for further identifying the object data, the object data based on the object identified.
4. The system of claim 3, wherein the instructions, when executed, further cause the system to transmit object data to a ground-based post-processing unit for further identifying the object data, the object data based on the object identified.
Exact same.
6. The system of claim 5, wherein the instructions, when executed, further cause the system to display the object data to a graphic user interface.
5. The system of claim 4, wherein the instructions, when executed, further cause the system to display the object data to a graphic user interface.
Exact same.
7. The system of claim 4, wherein the instructions, when executed, further cause the system to generate an augmented image based on the first input data set, the calibration data set, and the identified object.
6. The system of claim 3, wherein the instructions, when executed, further cause the system to generate an augmented image based on the first input data set, the calibration data set, and the identified object.
Exact same.
8. The system of claim 5, wherein the instructions, when executed, further cause the system to display the augmented image to a graphic user interface.
7. The system of claim 6, wherein the instructions, when executed, further cause the system to display the augmented image to a graphic user interface.

Exact same.
9. The system of claim 4, wherein the instructions, when executed, further cause the system to generate an augmented image based on the post-processed object data.
8. The system of claim 3, wherein the instructions, when executed, further cause the system to generate an augmented image based on the post-processed object data.

Exact same.
10. The system of claim 1, wherein the instructions, when executed, further cause the system to determine by a machine learning algorithm the identification of unknown objects buried underground in various subterranean environments by analyzing the first input data set.
9. The system of claim 1, wherein the instructions, when executed, further cause the system to determine by a machine learning algorithm the identification of unknown objects buried underground in various subterranean environments by analyzing the first input data set.
Exact same.
11. The system of claim 1, wherein the machine learning algorithm includes a neural network.
10. The system of claim 9, wherein the machine learning algorithm includes a neural network.
Exact same.
12. The system of claim 1, wherein the instructions, when displaying the object data to a graphic user interface, further cause the system to: generate a 3D image based on comparing the raw image to the calibration data set.
11. The system of claim 4, wherein the instructions, when displaying the object data to a graphic user interface, further cause the system to: generate a 3D image based on comparing the raw image to the calibration data set.
Exact same.
13. The system of claim 4, wherein the 3D image includes at least one of a survey path, a depth slice, or a field overlay.
12. The system of claim 11, wherein the 3D image includes at least one of a survey path, a depth slice, or a field overlay.
Exact same.
14. A method for mapping an object buried in a subterranean surface, 
the method comprising: receiving a first input data set, the first input data set based on an electromagnetic signal and geographic location data; 




generating a raw image based on the first input data set; and comparing the raw image to a calibration data set, the calibration data set based on material calibration data, wherein the material calibration data is based on unique spectral reflection patterns of an object in a controlled environment at predefined heights and subterranean conditions.
13. A method for mapping an object buried in a subterranean surface, 
the method comprising: receiving a first input data set, the first input data set based on a Global Navigation Satellite System ("GNSS") signal, a Synthetic Aperture and RADAR ("SAR")signal, and a Ground Penetrating Radar ("GPR") signal; 
generating a raw image based on the first input data set; and comparing the raw image to a calibration data set, the calibration data set based on material calibration data, wherein the material calibration data is based on unique spectral reflection patterns of an object in a controlled environment at predefined heights and subterranean conditions.
i. Claim 14 of the current application 17/119,135 is disclosed by claim 13 of the US patent #10895637.

ii. Claims 13 of the US patent #10895637 is broader than Claim 14 of the current application 17/119,135.

iii. “an electromagnetic signal” of the application 17/119,135 is disclosed by SAR signal and GPR signal of the US patent #10895637.

iv. “geographic location data” of the application 17/119,135 is disclosed by “a Global Navigation Satellite System ("GNSS") signal” data of the US patent #10895637.


15. The method of claim 14, further comprising: 
comparing the raw image to a calibration data set, the calibration data set based on material calibration data; and identifying an object based on the raw image compared to the calibration data set.
14. The method of claim 13, further comprising: 
comparing the raw image to a calibration data set, the calibration data set based on material calibration data; and identifying an object based on the raw image compared to the calibration data set.
Exact same.
16. The method of claim 15, further comprising transmitting object data to a ground-based post- processing unit, the object data based on the object identified.
15. The method of claim 14, further comprising transmitting object data to a ground-based post-processing unit, the object data based on the object identified.
Exact same.
17. The method of claim 14, further comprising displaying the object data to a graphic user interface.
16. The method of claim 15, further comprising displaying the object data to a graphic user interface.
Exact same.
18. The method of claim 14, further comprising determining, by a machine learning algorithm, the identification of unknown objects buried underground in various subterranean environments by analyzing the first input data set.
17. The method of claim 13, further comprising determining, by a machine learning algorithm, the identification of unknown objects buried underground in various subterranean environments by analyzing the first input data set.
Exact same.
20. A non-transitory storage 
medium that stores a program causing a processor to execute a method for mapping an object buried in a subterranean surface, the method comprising: 
receiving a first input data set, the first input data set based on an electromagnetic signal and geographic location data; 




generating a raw image based on the first input data set; 

comparing the raw image to a calibration data set, the calibration data set based on material calibration data; and 

identifying an object based on the raw image compared to the calibration data set, 






wherein the material calibration data is based on unique spectral reflection patterns of an object in a controlled environment at predefined heights and subterranean conditions.

18. A non-transitory storage medium that stores a program causing a processor to execute a method for mapping an object buried in a subterranean surface, the method comprising: 
receiving a first input data set, the first input data set based on a Global Navigation Satellite System ("GNSS") signal, a Synthetic Aperture and RADAR ("SAR")signal, and a Ground Penetrating Radar ("GPR") signal; 
generating a raw image based on the first input data set; 

comparing the raw image to a calibration data set, the calibration data set based on material calibration data;  

identifying an object based on the raw image compared to the calibration data set; 
and 
comparing the raw image to a calibration data set, the calibration data set based on material calibration data, 

wherein the material calibration data is based on unique spectral reflection patterns of an object in a controlled environment at predefined heights and subterranean conditions.
 
 

i. Claim 20 of the current application 17/119,135 is disclosed by claim 18 of the US patent #10895637.

ii. Claims 20 of the US patent #10895637 is broader than Claim 18 of the current application 17/119,135.

iii. “an electromagnetic signal” of the application 17/119,135 is disclosed by SAR signal and GPR signal of the US patent #10895637.

iv. “geographic location data” of the application 17/119,135 is disclosed by “a Global Navigation Satellite System ("GNSS") signal” data of the US patent #10895637.



Claim 3 of the application depends on claim 1 and is therefore also rejected. 
Claim 19 of the application depends on claim 14 and is therefore also rejected. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648